Case 1:19-cv-00434-CFC-CJB Document 215 Filed 07/20/20 Page 1 of 2 PageID #: 10260


                       M    ORRIS,   NICHOLS, ARSHT              &   TUNNELL    LLP

                                       1201 N ORTH M ARKET S TREET
                                              P.O. B OX 1347
                                   W ILMINGTON , D ELAWARE 19899-1347

                                               302 658 9200
                                             302 658 3989 F AX

  JEREMY A. TIGAN
  302 351 9106
  jtigan@mnat.com
                                              July 20, 2020

  BY E-FILING

  The Honorable Christopher J. Burke
  U.S. District Court for the District of Delaware
  844 North King Street
  Wilmington, DE 19801

           Re:      Pharmacyclics LLC, et al. v. Cipla Ltd., et al., No. 18-192 (CFC) (CJB) (consol.)
                    & v. Alvogen Pine Brook LLC, et al., No. 19-434 (CFC) (CJB)

  Dear Judge Burke:

           We write on behalf of Plaintiffs Pharmacyclics LLC and Janssen Biotech, Inc. to request
  that the Court schedule a discovery dispute teleconference and set a schedule for the submission
  of letter briefs at its earliest convenience.

          In submitting this letter we acknowledge that it does not conform to Your Honor’s
  discovery dispute procedures. We do so, however, because Defendants Alvogen, Natco, and
  Zydus/Cadila have subpoenaed five fact witnesses for depositions beginning tomorrow, without
  leave of Court, even though fact discovery ended six months ago and the parties are in the
  middle of the period for expert discovery. Plaintiffs object to these depositions being taken at this
  time in violation of the Court’s Scheduling Order. Counsel for the parties met and conferred on
  June 29 and July 11 and reached an impasse on this issue. Last Thursday, we sent Defendants’
  counsel a proposed joint discovery dispute letter in an attempt to raise this issue using Your
  Honor’s procedures. Defendants have not responded to that proposed letter. Instead, late last
  night, Defendants’ counsel advised us:

                    We disagree with Plaintiffs’ understanding of whether the
                    subpoenaed depositions of Drs. Fyfe, Loury, Advani, Pollyea, and
                    Hamdy will take place this week. There is no protective order or
                    order quashing the subpoenas; accordingly, the subpoenas are still
                    effective, and the subpoenaed depositions will take place as
                    noticed in the subpoenas.

           Given Defendants’ failure to respond to our request for submission of a joint dispute
  letter, and their position that, because the Court has not issued a protective order, the depositions
Case 1:19-cv-00434-CFC-CJB Document 215 Filed 07/20/20 Page 2 of 2 PageID #: 10261

  The Honorable Christopher J. Burke
  July 20, 2020
  Page 2

  will go forward, we felt compelled to seek relief and to invoke the provision of D. Del. LR 30.2
  that pending resolution of Plaintiffs’ application for relief, “neither the objecting party, witness,
  nor any attorney is required to appear at a deposition to which a motion is directed until the
  motion is resolved.” We also advise Your Honor that Drs. Fyfe, Loury, and Hamdy will join in
  Plaintiffs’ request for relief, and Dr. Pollyea will not oppose this request. We understand that
  Dr. Advani, through counsel, has already fully objected to one of Defendants’ subpoenas.

         Plaintiffs are, of course, prepared to proceed with this dispute in whatever manner Your
  Honor directs. Given Defendants’ insistence, it is important to Plaintiffs to have this issue
  resolved promptly.

                                                Respectfully,

                                                /s/ Jeremy A. Tigan

                                                Jeremy A. Tigan (#5239)

  JAT/rs
  cc:    Counsel of Record (by CM/ECF and email)
